04/29/2020


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 20-0080

                                        DA 20-0080
                                     _________________

IN RE PARENTING OF K.J.K.:

DOREEN AND JAMES KING,

            Petitioners and Appellants,
                                                                   ORDER
      v.

KENLEY AND BRIAN CHILCOTT,

            Respondents and Appellees.
                                   _________________

       M. R. App. P. 10(7) requires redaction of confidential personal information from
documents filed with the Clerk of the Supreme Court, including the full birth date of any
person. The Court has determined that there is a reference to the full birth date of K.J.K.
on page 1 of the Appellee’s response brief.
       Additionally, M. R App. P. 11(6)(b)(iv) requires that parties filing documents with
the Clerk of the Supreme Court shall use the correct designations of the parties as set
forth in M. R. App. P. 2. Because we reject the Appellee’s response brief for the
violation of Rule 10(7) described above, we also require the Appellee to correct the party
designations on the front page of Appellee’s brief.
       IT IS ORDERED that the referenced brief is rejected for revisions necessary to
comply with the referenced Rules.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellee shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the referenced Rules and that the Appellee shall
serve copies of the revised brief on all parties of record.
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those referenced in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M.R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to counsel for Appellee
and to all parties of record.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                     April 29 2020